Opinion by TREAT, C. J.: This was an action for libel. The defendant pleaded that the cause of action did not accrue within one year before the commencement of the suit. The Court overruled a demurrer to the plea, and judgment was entered for the defendant. If the plea can be sustained, it must be on the ground that the cause of action is embraced by the 3d section of the 66th chapter of the Revised Statutes, which provides that “ every action upon the case for words shall be commenced within one year next after the words spoken, and not after.” This section is not broad enough to include actions for libel, but is confined exclusively to actions for verbal slander. It is strictly applicable in its terms to the latter class of actions, and cannot be extended by construction to other actions, although the same reasons may exist for limiting them. It is a familiar principle that a statute of limitations shall not be applied to cases not clearly within its provisions. A British statute limited the bringing of actions for words spoken to two years, and it was held by the courts not to extend to libels. Angelí on Limitations, 325. Cases within the reason, but not within the words of the statute, are not barred, but may be considered as omitted cases, which the legislature did not deem proper to limit. See Bedell vs. Janney, 4 Gilman, 193, and authorities there cited. The Circuit Court erred in overruling the demurrer to the plea. Whether the action for written slander is barred in five years, under the first section of the chapter before referred to, or whether it is a casus omissus, arc questions which need not now be decided. The judgment of the Circuit Court is reversed, with costs, and the cause is remanded for further proceedings. Judgment reversed,.